DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2016/0329272 to GEISSLER et al. (hereinafter “GEISSLER”).
Regarding claim 1, GEISSLER illustrates in at least figure 4 with associated text:
A device comprising:
a first package 402 (fourth semiconductor device) component comprising: 
a plurality of first integrated circuit dies 408 ([0045]: the fourth semiconductor device is comprised of one or more dies);
a first encapsulant 412 at least partially surrounding the first integrated circuit die; and 
a redistribution structure 404a, 406 ([0045]: Electrical routing features of substrate 406 are not illustrated.) on the first encapsulant and coupled to the first integrated circuit die;
a second package 104 component bonded to the first package component, the second package component comprising:
a plurality of integrated passive devices 104d ([0034]: the first semiconductor device 104 and the second semiconductor device 106 may be one or more dies … semiconductor device 104 may be an integrated passive device.); and
a second encapsulant 104e at least partially surrounding the integrated passive device; and 
a power module 106d ([0034]: Semiconductor device 106 may be a power module) attached to the first package component through the second 
Regarding claim 2, GEISSLER illustrates in figure 4 further comprising electrical connectors 404 coupled to the redistribution structure 404a, 406, the electrical connectors encircling the second package component 104.
Regarding claim 3, GEISSLER illustrates in figure 4 the second package component 104 does not comprise active devices disposed in the second encapsulant.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 5 and 6 are rejected under 35 USC § 103 as being unpatentable over GEISSLER as applied to claim 1 above, and further in view of US Patent Application Publication No. 20070278669 to Hierholzer et al. (hereinafter “Hierholzer”).

Regarding claim 5, GEISSLER is discussed above, it does not specifically show the power module is coupled to the second package using spring-type contacts.  Hierholzer illustrates in figures 2A and 2B a power module 20 [0091] is coupled to a package 10 (with 12) using spring-type contacts 40.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for GEISSLER to have the power module coupled to the second package using spring-type contacts.  The rationale for doing this is the applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Regarding claim 6, Hierholzer illustrates in figures 2A and 2B a mechanical brace 50 extending through the package component 10, the mechanical brace contacting the power module 20, the mechanical brace attaching the power module to the package component.

Claims 7 and 8 are rejected under 35 USC § 103 as being unpatentable over GEISSLER as applied to claim 1 above, and further in view of US Patent Application Publication No. 2002/0012231 to BHATIA et al. (hereinafter “BHATIA”).
Regarding claim 7, GEISSLER is discussed above, it does not specifically show a thermal module attached to the first package component, wherein the second package component is disposed on a first side of the first package component, and wherein the thermal module is disposed on a second side of the first package component opposite the first side.  BHATIA illustrates in figure 1 a thermal module 18 attached to a first package component 10, wherein a second package component 12 is disposed on a first side of the first package component, and wherein the thermal 
Regarding claim 8, BHATIA illustrates in figure 1 further comprising a thermal interface material 26 disposed between the thermal module 18 and the first package component, wherein a mechanical brace 27 attaches the thermal module to the first package component 10.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over GEISSLER in view of US Patent Application Publication No. 2008/0064137 to O'Donnell.
Regarding claim 21, GEISSLER illustrates in figure 4 with the related text:
A device comprising:
a first package component 104, the first package component comprising:
a first integrated passive device 104d ([0034] semiconductor device 104 may be an integrated passive device.) coupled to a first redistribution structure 102; 
an encapsulant 104e over the first redistribution structure and surrounding the first integrated passive device; and
a second redistribution structure 406 over the first integrated passive device and the encapsulant;

a second package component 106 coupled to the first package component, the second package component comprising:
a third redistribution structure 108c coupled to the first redistribution structure; and 
a plurality of first integrated circuit dies 106d ([0034]: the second semiconductor device 106 may be one or more dies) coupled to the third redistribution structure.
GEISSLER does not specifically show a power module coupled to the second redistribution structure.  O'Donnell discloses in paragraph [0005] a WLCSP can be a power module.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for GEISSLER to have a power module coupled to the second redistribution structure.  The rationale for doing this is the  simple substitution of one known element for another to obtain predictable results.
Regarding claim 22, GEISSLER discloses in paragraph [0022] the third redistribution structure 108c is coupled to the first redistribution structure 102 by solder bonds 102f .

Claims 23 and 24 are rejected under 35 USC § 103 as being unpatentable over GEISSLER in view of O'Donnell as applied to claim 21 above, and further in view of Hierholzer.
Regarding claim 23, GEISSLER and O'Donnell are discussed above, they do not specifically show the power module is coupled to the second package using spring-
Regarding claim 24, Hierholzer illustrates in figures 2A and 2B a mechanical brace 50 extending through the package component 10, the mechanical brace contacting the power module 20, the mechanical brace attaching the power module to the package component.

Claims 25 and 26 are rejected under 35 USC § 103 as being unpatentable over GEISSLER in view of O'Donnell as applied to claim 1 above, and further in view of US Patent Application Publication No. 2002/0012231 to BHATIA et al. (hereinafter “BHATIA”).
Regarding claim 25, GEISSLER and O'Donnell are discussed above, they do not specifically show a thermal module attached to the first package component, wherein the second package component is disposed on a first side of the first package component, and wherein the thermal module is disposed on a second side of the first package component opposite the first side.  BHATIA illustrates in figure 1 a thermal module 18 attached to a first package component 10, wherein a second package component 12 is disposed on a first side of the first package component, and wherein 
Regarding claim 26, BHATIA illustrates in figure 1 further comprising a thermal interface material 26 disposed between the thermal module 18 and the first package component, wherein a mechanical brace 27 attaches the thermal module to the first package component 10.


Allowable Subject Matter
Claims 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The current prior art does not illustrate “a plurality of package components interposed between the integrated circuit dies and the power modules, each of the package components comprising an integrated passive device (IPD).”  
Note: Each package component is between an integrated circuit die (of the plurality of integrated circuit dies, see claim 15 line 2) and a power module (of the plurality of power modules, see line 3).   

Response to Arguments
Applicant's arguments filed May 17, 2021 have been fully considered but they are not persuasive.
The argument on page 8 regarding claim 1 that Geissler fails to disclose that the asserted first package component 402 includes a plurality of the asserted first integrated circuit dies 408; that the asserted second package component 104 includes a plurality of the asserted integrated passive devices 104d; or that the asserted plurality of integrated passive devices 104d is disposed directly between the plurality of first integrated circuit dies 408 and the asserted power module 106d in a direction perpendicular to a major surface of the first package component 402 is not persuasive.  Geissler discloses in paragraph [0045]: the fourth semiconductor device 402 is comprised of one or more dies 408.  Geissler discloses in paragraph [0034]: the first semiconductor device 104 and the second semiconductor device 106 may be one or more dies.  Geissler illustrates in figure 4 the integrated passive device 104d is disposed directly between the first integrated circuit dies 408 and the asserted power module 106d.  Therefore a plurality (more than one) of integrated passive devices 104d can be disposed directly between a plurality (more than one) of first integrated circuit dies 408 and the power module 106d in a direction perpendicular to a major surface of the first package component 402.
The argument on page 9 regarding claim 21 that Geissler fails to teach or suggest that the asserted power module 408 is disposed directly over a plurality of the asserted first integrated circuit dies 106d in a direction perpendicular to a major surface of the asserted second package component 106 is not persuasive.  Geissler discloses more dies.  Geissler illustrates in figure 4 the power module 408 is disposed directly over the first integrated circuit dies 106d.  Therefore the power module 408 is disposed directly over a plurality (more than one) of the first integrated circuit dies 106d.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738